 Case 21-03006-sgj Doc 23 Filed 06/03/21             Entered 06/03/21 16:57:07   Page 1 of 7



Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

COUNSEL FOR HIGHLAND CAPITAL
MANAGEMENT SERVICES, INC.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
 In re:                                              §
                                                     §
 HIGHLAND CAPITAL MANAGEMENT,                        §         Chapter 11
 L.P.                                                §
                                                     §         Case No.: 19-34054-sgj11
           Debtor.                                   §
                                                     §
 HIGHLAND CAPITAL MANAGEMENT,                        §
 L.P.                                                §
                                                     §
           Plaintiff,                                §
                                                     §
 vs.                                                 §         Adv. Pro. No. 21-03006-sgj
                                                     §
 HIGHLAND CAPITAL MANAGEMENT                         §
 SERVICES, INC.,                                     §
                                                     §
           Defendant.                                §

   DEFENDANT’S EXPEDITED MOTION TO STAY PENDING RESOLUTION OF
   MOTION TO WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING


          Defendant Highland Capital Management Services, Inc. (“HCMS” or “Defendant”) files

this Motion and respectfully requests the Court enter an order staying this Adversary Proceeding

pending resolution of its Motion to Withdraw the Reference [Dkt. 19]. In support of this Motion

to Stay, Defendant respectfully states as follows:



DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                           PAGE 1 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
 Case 21-03006-sgj Doc 23 Filed 06/03/21             Entered 06/03/21 16:57:07        Page 2 of 7




                                       I. INTRODUCTION

       1.      On January 22, 2021, the Debtor filed its Complaint initiating the above-referenced

Adversary Proceeding against Defendant. In the Complaint, the asserting two causes of action: (i)

the state law, non-core breach of contract claim, and (ii) asserting turnover under 11 U.S.C. §

542(b). The Complaint alleges Defendant breached four demand notes in the aggregate principal

amount of $4,250,000 and one term note in the aggregate principal amount of $6,059,831.51.

       2.      Defendant filed its Answer on March 3, 2021, expressly stating it did not consent

to the Bankruptcy Court entering final orders or judgment, that it did not consent to the Bankruptcy

Court conducting a jury trial, and that it demanded a jury trial. [Dkt. No. 6, ¶¶ 3-5, 57, 58]. On

May 10, 2021, Defendant filed its Motion for Leave to Amend its Answer, seeking to add in two

affirmative defenses, among other things. [Dkt. No. 15]. The hearing on Defendant’s Motion for

Leave is set for June 10, 2021. Defendant again states in its proposed First Amended Answer that

it does not consent to the Bankruptcy Court entering final orders or judgment, that it does not

consent to the Bankruptcy Court conducting a jury trial and demanding a jury trial. [Dkt. No. 15-

1, ¶¶ 3-5, 58-59].

       3.      On June 3, 2021, Defendant filed its Motion to Withdraw the Reference and Brief

in Support. Defendant respectfully requests the Court stay the Adversary Proceeding pending

resolution of the Motion to Withdraw the Reference.

                            II. ARGUMENT AND AUTHORITIES

       4.      Under Federal Rule of Bankruptcy Procedure 5011(c), “the bankruptcy judge may

stay, on such terms and conditions as are proper, proceedings pending disposition of the [motion

to withdraw the reference].” See Fed. R. Bankr. P. 5011(c). While the Fifth Circuit has yet to set a

standard, the Eighth Circuit establishes the following factors that a movant must demonstrate in

its request for stay: “(1) that [the movant] is likely to succeed on the merits; (2) that [the movant]

DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                                 PAGE 2 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
 Case 21-03006-sgj Doc 23 Filed 06/03/21             Entered 06/03/21 16:57:07        Page 3 of 7




will suffer irreparable injury unless the stay is granted; (3) that no substantial harm will come to

other interested parties; and (4) that the stay will do no harm to the public interest.” Matter of

Interco, Inc., 135 B.R. 359, 361 (Bankr. E.D. Mo. 1991); see also, Sec. & Exch. Comm'n v. Pension

Fund of Am., L.C., No. 05-20863-CIV, 2005 WL 8156247, at *1-3 (S.D. Fla. Nov. 7, 2005)

(bankruptcy court granted stay pending motion to withdraw the reference). In addition, this Court

has stated that its practice is to grant a stay pending the District Court’s determination of a motion

to withdraw the reference. Official Committee of Unsecured Creditors v. CLO Holdco Ltd., et al.,

Adv. No. 20-03195, May 20, 2021 Trans. re: Hrg. on Committee’s Motion to Stay, p. 50:8-16

(“That is always 100 percent of the time my practice, and I think the other bankruptcy judges here.

It’s out of deference to the District Court. If the District Court ends up withdrawing the reference,

they may want to say, ‘I want to withdraw the whole darn thing. We don’t even want you doing

pretrial matters,’ so we don’t want to get ahead of them by considering a pretrial matter.”); see

also Highland Capital Management LP v. Dondero, Adv. No. 21-03003; Highland Capital

Management LP v. Highland Capital Management Fund Advisors, L.P., Adv. No. 21-03004;

Highland Capital Management LP v. NexPoint Advisors LP, Adv. No. 21-03005, May 25, 2021

Trans. re: Status Conference re: Motion to Withdraw the References and Motion to Stay, p. 75:8-

15 (noting that a stay is “consistent with protocol” and that “as a practical matter, there ends up

being a stay”).

       5.         As set forth in more detail in its Motion to Withdraw the Reference, Defendant is

likely to succeed on its Motion to Withdraw the Reference. A district court should withdraw the

reference “for cause shown” under 28 U.S.C. § 157(d). As detailed in the Motion to Withdraw,

Defendant requested and is entitled to a jury trial on the Plaintiff’s pivotal, state court, non-core

breach of contract claim and did not consent to such jury trial in the Bankruptcy Court. Therefore,



DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                                PAGE 3 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
 Case 21-03006-sgj Doc 23 Filed 06/03/21            Entered 06/03/21 16:57:07        Page 4 of 7




the District Court is required to conduct a jury trial on the Adversary Proceeding and Defendant is

likely to succeed on the merits of its Motion to Withdraw the Reference. Notably, this Court

recommended the reference be withdrawn in similar adversary proceedings brought by the Debtor.

See Highland Capital Management L.P. v. James D. Dondero, Adv. No. 21-03003, [Dkt. No. 53];

Highland Capital Management L.P. v. Highland Capital Management Fund Advisors, L.P., Adv.

No. 21-03004, [Dkt. No. 36]; Highland Capital Management L.P. v. NexPoint Advisors, L.P., Adv.

No. 21-03005, [Dkt. No. 30].

       6.      Because there is a likely chance the District Court will withdraw the reference, it

would be wasteful for the parties stand to expend time, energy, and money in conducting swift

discovery in the Bankruptcy Case. In fact, the determination of the pending Motion for Leave to

Amend will determine the scope of discovery in the Adversary Proceeding and, as such, all parties

will benefit from a stay of such deadlines. If the District Court decides to withdraw the reference

for the entire Adversary Proceeding, the parties will not have to incur additional costs and

resources conducting additional discovery based on the Court’s determination of the Motion for

Leave to Amend. As such, failing to stay the Adversary Proceeding pending a determination on

the Motion to Withdraw the Reference will lead to irreparable harm to Defendant, as well as to the

Plaintiff, because when significant time passes between pretrial proceedings and trial, duplication

of preparation is inevitable.

       7.      Further, the District Court may prefer to oversee and familiarize itself with the case

by conducting the pretrial proceedings, including any discovery and motion practice. In re Brown

Med. Ctr., Inc., No. BR 15-3229, 2016 WL 406959, at *2 (S.D. Tex. Feb. 3, 2016) (exercising its

discretion to retain all pretrial matters as a means to maintain an active role in the case, gain




DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                                PAGE 4 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
 Case 21-03006-sgj Doc 23 Filed 06/03/21            Entered 06/03/21 16:57:07         Page 5 of 7




familiarity with the issues that will be presented for trial and ensure the efficient use of judicial

resources).

       8.      Lastly, staying the Adversary Proceeding presents no harm or prejudice to the

parties, District Court, Bankruptcy Court, other interested parties, or the public interest. A brief

stay of the adversary proceeding will have no effect on numerous interested parties in the

underlying bankruptcy. As stated in the Confirmation Order, “[a]lthough the Plan projects that it

will take approximately two years to monetize the Debtor’s assets for fair value, Mr. Seery testified

that while the Reorganized Debtor and Claimant Trust will be monetizing their assets, there is no

specified time frame by which this process must conclude.” [Case No. 19-34054; Dkt. No. 1943,

p. 47/161]. Given this open-ended process, the brief stay requested will not prejudice

consummation of the Plan or any other matter. Instead, staying the Adversary Proceeding allows

the parties and the Court to preserve resources and more efficiently and effectively proceed with

this Adversary Proceeding before the appropriate court.

                                       III. CONCLUSION

       For these reasons, Defendant respectfully requests that the Court enter an order (i) granting

the Motion; (ii) immediately staying the Adversary Proceeding pending determination of the

Motion to Withdraw the Reference; and (iii) granting Defendant such other and further relief to

which it may be entitled.




DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                                PAGE 5 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
 Case 21-03006-sgj Doc 23 Filed 06/03/21             Entered 06/03/21 16:57:07        Page 6 of 7




                                               Respectfully submitted,

                                               /s/ Lauren K. Drawhorn
                                               Jason M. Rudd
                                               Texas Bar No. 24028786
                                               Lauren K. Drawhorn
                                               Texas Bar No. 24074528
                                               WICK PHILLIPS GOULD & MARTIN, LLP
                                               3131 McKinney Avenue, Suite 500
                                               Dallas, Texas 75204
                                               Telephone: (214) 692-6200
                                               Fax: (214) 692-6255
                                               Email: jason.rudd@wickphillips.com
                                                       lauren.drawhorn@wickphillips.com

                                               COUNSEL FOR HIGHLAND MANAGEMENT
                                               SERVICES, INC.



                              CERTIFICATE OF CONFERENCE

         I hereby certify that on June 2-3, 2021, I conferred with counsel for the Plaintiff regarding
the relief requested herein. Counsel for Plaintiff indicated it is unopposed to the Motion to Stay on
the condition that the deadline for fact and expert discovery is not stayed and the Bankruptcy Court
hears the pending Motion for Leave to Amend the Answer.


                                               /s/ Lauren K. Drawhorn
                                                   Lauren K. Drawhorn




DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                                PAGE 6 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
 Case 21-03006-sgj Doc 23 Filed 06/03/21           Entered 06/03/21 16:57:07       Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, a true and correct copy of the foregoing pleading
was served via the Court’s CM/ECF system upon counsel for the Plaintiff and all other parties
requesting or consenting to such service in this adversary case.

 Jeffrey N. Pomerantz                              Melissa S. Hayward
 jpomerantz@pszjlaw.com                            MHayward@HaywardFirm.com
 John A. Morris                                    Zachery Z. Annable
 jmorris@pszjlaw.com                               ZAnnable@HaywardFirm.com
 Gregory V. Demo                                   HAYWARD PLLC
 gdemo@pszjlaw.com                                 10501 N. Central Expy, Ste. 106
 Hayley R. Winograd                                Dallas, Texas 75231
 hwinograd@pszjlaw.com                             Fax: (972) 755-7110
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067
 Facsimile: (310) 201-0760
Counsel for Highland Capital Management, L.P.


                                             /s/ Lauren K. Drawhorn
                                                 Lauren K. Drawhorn




DEFENDANT’S MOTION TO STAY PENDING RESOLUTION OF MOTION TO                             PAGE 7 OF 7
WITHDRAW THE REFERENCE OF ADVERSARY PROCEEDING
